Case 1:18-cv-11350-JPO-OTW Document 54 Filed 05/15/19 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

To:

Date:

UNITED STATES DISTRICT COURT

for the

Southern District of New York

Barbara Stinson __ )
Plaintiff )
Vv. ) Case No.  1:18-cv-11350-JPO
Houslanger & Associates, PLLC, et al. )
Defendant )
APPEARANCE OF COUNSEL

The clerk of court and all parties of record

[ am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Barbara Stinson

05/15/2019

Attorney's signature

Emma Caterine _
Printed name and bar number
The Law Office of Anmad Keshavarz
16 Court Street, 26th Floor,
Brooklyn, New York 11241-1026

Address

emma@newyorkconsumerattorney.com

E-mail address

(718) 522-7900

Telephone number

FAX number
